                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

MARSHALL A. DRAYTON, II,          :
    Plaintiff,                    :
                                  :
    v.                            :                   No. 19-cv-1265
                                  :
BERKS COUNTY JAIL SYSTEM, et al., :
    Defendants.                   :

                                            ORDER

       AND NOW, this 9th day of April, 2019, upon consideration of Plaintiff Marshall A.

Drayton II’s Motion to Proceed In Forma Pauperis (ECF No. 1), Prisoner Trust Fund Account

Statement (ECF No. 3), and his pro se Complaint (ECF No. 2), it is ORDERED that:

               1. Leave to proceed in forma pauperis is GRANTED.

               2. Marshall A. Drayton II, #2011-4654, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court

hereby directs the Warden or other appropriate official to assess an initial filing fee of 20% of the

greater of (a) the average monthly deposits to Drayton’s inmate account; or (b) the average

monthly balance in Drayton’s inmate account for the six-month period immediately preceding

the filing of this case. The Warden or other appropriate official shall calculate, collect, and

forward the initial payment assessed pursuant to this Order to the Court with a reference to the

docket number for this case. In each succeeding month when the amount in Drayton’s inmate

trust fund account exceeds $10.00, the Warden or other appropriate official shall forward

payments to the Clerk of Court equaling 20% of the preceding month’s income credited to

Drayton’s inmate account until the fees are paid. Each payment shall reference the docket

number for this case.
               3. The Clerk of Court is directed to SEND a copy of this order to the Warden of

the Berks County Jail.

               4. The Complaint is DEEMED filed.

               5. The Complaint is DISMISSED without prejudice pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) for failure to state a claim for the reasons discussed in the Court’s

Memorandum, except for Drayton’s excessive force claim against Officer Spotts based on his

allegation that Officer Spotts directed the shooting of an assault rifle into his cell to wake him up.

               6. Drayton may file an amended complaint within thirty (30) days of the date of

this Order in the event he can state a plausible basis for a claim against the Defendants. Any

amended complaint must clearly identify all defendants in the caption of the amended complaint

and must clearly state the basis for Drayton’s claims against each defendant. Upon the filing of

an amended complaint, the Clerk of Court shall not make service until so ORDERED.

               7. The Clerk of Court shall SEND Drayton a blank copy of the Court’s form

complaint to be used by a pro se plaintiff filing a civil action in this Court bearing the above civil

action number. Drayton may use this form to file an amended complaint if he chooses to do so.

               8. If Drayton fails to file an amended complaint, the Court will direct service on

Officer Spotts only.

                                               BY THE COURT:


                                               /s/ Joseph F. Leeson, Jr.___________________
                                               JOSEPH F. LEESON, JR.
                                               United States District Judge
